Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated January 28, 2022, claims 1-24 are active in 

this application.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khama [US Patent Application # 20180375736].
With respect to claim 21, Khama discloses a method comprising: receiving a model [from 102] by a memory processing unit including a plurality of memory regions [110], and a plurality of processing regions  [104, 108a-n] interleaved between the plurality of memory regions, wherein one or more of the plurality of processing regions are configured to perform one or more computation functions [104 – pars. 0028-0029 and 0066]; configuring one or more of the plurality of processing regions; and configuring one or more of the plurality of memory regions to control data flow into the one or more of the plurality of processing regions from a first adjacent one of the plurality of memory regions [108a-108n may be considered as processing units which have 
With respect to claim 22, Khama discloses receiving input data; and computing output data from the input data processed by the configured one or more of the plurality of processing regions and the configured one or more of the plurality of memory regions of the memory processing unit.  See pars. 0040 and 0057.
With respect to claim 23, Khama discloses the model comprises a machine learning algorithm, the machine learning algorithm comprises an artificial neural network.  See par. 0101.
With respect to claim 24, Khama discloses configuring the one or more of a plurality of processing regions comprises programming one or more of a plurality of processing cores of one or more of the plurality of processing regions to perform the one or more computation functions.  See pars. 0028-0029 and 0066.

Remarks
 	Applicant's arguments filed January 28, 2022 have been fully considered but they are not 
persuasive.
	Applicant argued that the Khama reference does not teach or suggest the “…configuring a memory processing unit including a plurality of interleaved memory regions and processing regions, wherein the plurality of processing regions are configured to perform one or more computation functions of the model, and the one or more memory regions are configured to control data flow into the one or more of the plurality of processing regions from a first adjacent one of the plurality memory regions” but instead “teaches configuring data source devices to forward some or all of the received data to one or more endpoints based on a model”.  The Examiner respectfully disagrees.
  	Applicant attention is directed to fig. 1 and paragraph 0032.  In the cited sections, Khama disclose that 108 may be any type of “…computing device…or data processing device…” and the memory region 110 directing data to 108 for processing.  Therefore, it is reasonable to interpret the teachings of 
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action. In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.


Allowable   Subject   Matter

 	Claims 1-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 1, one or more communication links coupled between the interleaved plurality of memory regions and plurality of processing units, wherein the communication links are configured for moving data between non-adjacent ones of the plurality of memory regions or plurality of processing regions; and one or more centralized or distributed control circuitry configured to control data flow into each given one of the plurality of processing regions from a first adjacent one of the plurality of memory regions to a second adjacent one of the plurality of memory regions.
a plurality of second memory regions columnal interleaved between the plurality of first memory regions, wherein one or more of the plurality of second memory regions are configured to perform one or more computation functions; a communication link coupled between the columnal interleaved plurality of first and second memory regions configured for moving data between non-adjacent ones of the plurality of first and second memory regions; and control circuitry configured to control data flow into each given one of the plurality of first memory regions from a first adjacent one of the plurality of second memory regions to a second adjacent one of the plurality of second memory regions in a cross-columnal direction and to control data flow within each given one of the plurality of first memory regions in a columnal direction.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 15, 2022